Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-5, 8, 12, 20, 43, and 44, drawn to a method for treating a Myeloid Cell Leukemia-1 (MCL-1) associated disease or disorder in a human subject in need thereof, the method comprising administering to the human subject a composition comprising an agent that inhibits interaction between MCL-1 and Very Long Chain Acyl CoA Dehydrogenase (VLCAD), or directly inhibits VLCAD, thereby treating the disease or disorder in the human subject,  a method of reducing or lowering fatty acid .beta.-oxidation thereby decreasing ATP/energy production in a cell, the method comprising contacting the cell with a composition comprising an agent that inhibits the interaction between MCL-1 and VLCAD, or directly inhibits VLCAD, wherein the method results in reducing or lowering fatty acid beta-oxidation in the cell relative to fatty acid .beta.-oxidation in the cell not contacted with the agent, or A method for inhibiting the interaction between MCL-1 and VLCAD, the method comprising contacting a mixture . .

Group 2, claim(s) 22, drawn to a method for identifying a compound that modulates MCL-1/VLCAD interaction, the method comprising: contacting an MCL-1 polypeptide and a VLCAD polypeptide with a test compound; and detecting a reduction in interaction between the MCL-1 polypeptide and the VLCAD polypeptide relative to the interaction between the MCL-1 polypeptide and the VLCAD polypeptide in the absence of the test compound, wherein detection of a reduced interaction between the MCL-1 polypeptide and the VLCAD polypeptide identifies the test compound as a compound that modulates the MCL-1/VLCAD interaction.

Group 3, claim(s) 30, drawn to a method for identifying an agent that inhibits the enzymatic activity of VLCAD, the method comprising: contacting a VLCAD polypeptide with a test compound, and determining that the test compound decreases the enzymatic activity of VLCAD relative to the enzymatic assay of VLCAD determined in the absence of contacting the VLCAD polypeptide with the test compound; and identifying the test compound as an inhibitor of the enzymatic activity of VLCAD.

Group 4, claim(s) 37 and 53, drawn to a method for identifying a test compound for treating a cancer that expresses MCL 1, the method comprising: contacting a VLCAD polypeptide with a MCL-1 BH3 polypeptide or mimetic thereof; determining that the MCL-1 BH3 polypeptide or mimetic thereof binds the VLCAD polypeptide; and identifying the MCL-1 BH3 polypeptide or mimetic thereof that binds VLCAD as a compound for treating the cancer or 

Group 5, claim(s) 56 and 65, drawn to an MCL-1 SAHB peptide comprising or consisting of an amino acid sequence that is identical to an amino acid sequence set forth in any one of SEQ ID NOs: 11, 15, 19, 26, 28, 30, 43-60, except for 1 to 6 amino acid substitutions, wherein the SAHB binds to VLCAD and/or MCL-1 or a photoreactive SAHB (pSAHB) comprising or consisting of: (a) an amino acid sequence set forth in any one of SEQ ID NOs.43-60, except for 1 to 5 amino acid substitutions, wherein the pSAHB binds to VLCAD and/or MCL-1; or (b) an amino acid sequence set forth in any one of SEQ ID NOs.:61-63, or (c) an amino acid sequence set forth in any one of SEQ ID NOs: 11, 15, 19, 26, 28, and 30.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SAHB peptide: SEQ ID NOs: 11, 15, 19, 26, 28, 30, and 43-63
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 12, 20, 22, 30, 37, 53, 56 and 65.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of MCL-1, VLCAD, or inhibitors or binding agents of MCL1 or VLCAD, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2012/0172285 (Walensky et al. July 5, 2012, IDS).  Walensky et al. teaches a series of stapled BCL-2 family peptide helices that have been identified herein as targeting the survival protein MCL-1 with high affinity and unprecedented selectivity. Specifically, the MCL-1 inhibitor SAHBs described herein target and bind the canonical BH3 groove of MCL-1, displacing the MCL-1/BAK interaction, and sensitizing MCL-1 dependent cancer cells to mitochondrial apoptosis. See abstract and paragraphs [0005] to [0028].  Therefore, the technical feature linking the inventions of Groups 1-5 does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/Primary Examiner, Art Unit 1642